—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 24, 1997, convicting him of murder in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has not preserved for appellate review his contention that the jury charge regarding interested witnesses was unbalanced (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the trial court’s charge adequately conveyed to the jury the appropriate standards for evaluating witness testimony (see, People v Inniss, 83 NY2d 653; People v Smith, 240 AD2d 600).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.